          Case 1:19-cv-00641-PB Document 16 Filed 01/08/20 Page 1 of 2




    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE

*************************************
Maria Y. Brown                          *
             Plaintiff                  *
                                        *
v.                                      *            Case No. 1:19-cv-00641-PB
                                        *
Town of Seabrook, NH, Michael Rabideau, *
William Manzi and Jason Janvrin,        *
             Defendants                 *
*************************************

                         JOINT SUPPLEMENTAL ESI STATEMENT

       The parties have conferred and have determined that no amendments to the ESI statement

contained in the parties Rule 26(f) Discovery Plan are necessary at this time.

                                                     Respectfully submitted,
                                                     MARIA Y. BROWN,
                                                     By her attorneys,
                                                     DOUGLAS, LEONARD & GARVEY, P.C.

Dated: January 8, 2020                               /s/ Benjamin T. King
                                                     Benjamin T. King, NH Bar #12888
                                                     14 South Street, Suite 5
                                                     Concord, NH 03301
                                                     (603) 224-1988
                                                     benjamin@nhlawoffice.com

                                               and

                                                     TOWN OF SEABROOK, NH
                                                     MICHAEL RABIDEAU, and
                                                     WILLIAM MANZI
                                                     By their attorneys,
                                                     JACKSON LEWIS

Dated: January 8, 2020                               /s/ Thomas M. Closson
                                                     Thomas M. Closson, NH Bar #9966
                                                     100 International Drive, Suite 363
                                                     Portsmouth, NH 03801
                                                     (603) 559-2700
                                                     thomas.closson@jacksonlewis.com



                                                 1
          Case 1:19-cv-00641-PB Document 16 Filed 01/08/20 Page 2 of 2




                                              and

                                                    JASON JANVRIN
                                                    By his attorneys,
                                                    MAGGIOTTO, BELOBROW, FEENEY &
                                                    FRAAS, PLLC

Dated: January 8, 2020                              /s/ Dona Feeney
                                                    Dona Feeney, Esq. NH Bar #12854
                                                    58 Pleasant Street
                                                    Concord, NH 03301
                                                    (603) 225-5152
                                                    dfeeney@mffflaw.com



                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been electronically served through ECF
this 8th day of January 2020, to all counsel of record.


                                                    /s/ Benjamin T. King
                                                    Benjamin T. King




                                               2
